Evaluation mechanism to monitor the application of the Schengen acquis - Establishment of an evaluation mechanism to verify the application of the Schengen acquis (debate)
The next item is the joint debate on the following reports:
by Carlos Coelho, on behalf of the Committee on Civil Liberties, Justice and Home Affairs, on the establishment of an evaluation mechanism to monitor the application of the Schengen acquis - C6-0111/2009 -;
by Carlos Coelho, on behalf of the Committee on Civil Liberties, Justice and Home Affairs, on the establishment of an evaluation mechanism to verify the application of the Schengen acquis - C6-0110/2009 -.
Mr President, Mr Barrot, ladies and gentlemen, I am in favour of a mechanism for evaluating Schengen that will improve the system currently in place and make it more efficient, so as to ensure that the Schengen acquis can be applied more transparently and coherently.
Nevertheless, I am disappointed with the proposals put forward by the European Commission. In essence, these proposals maintain the rules relating to the first part of the mandate without making any changes and, with regard to the second part of the mandate, or the evaluation of how the Schengen acquis is being implemented by the Member States that are already part of the Schengen area, they merely incorporate the recent improvements to the current evaluation mechanism.
Indeed, the only new thing, which I applaud, is the possibility of carrying out unannounced visits. As far as the evaluation process is concerned, these proposals transfer the role currently played by the Council wholly into the hands of the Commission, allowing very limited forms of cooperation with the Member States, and removing the European Parliament from the entire process, without demonstrating what is being gained by these steps.
I am also concerned that we are moving towards the total separation of the evaluation mechanisms for each part of the mandate, which could jeopardise the efficiency and consistency of the system. Countries that wish to join Schengen should not be subject to different rules and systems of evaluation to those that are already in it.
There are also data protection problems. I shall give just three examples: firstly, the item about the security of consular facilities is incomplete, as the facilities of external companies, when outsourcing is involved, are not covered. Secondly, the security requirements proposed for the Schengen Information System (SIS) should also be included in the item about visas. Thirdly, Article 7 of the regulation should include not only the risk analysis but also the audits and reports on the security inspections carried out by the Member States in accordance with the rules introduced by the statutory instruments of the SIS and the Visa Information System (VIS).
Besides the problems I have mentioned here, and the improvements that could be made, there is a fundamental problem in that the role given to the European Parliament is an irrelevant one. According to our Legal Service, the Commission's choice of legal basis is legitimate. However, it would also be possible to apply the codecision procedure for the draft regulation. Political will is the only deciding factor between the two possibilities. After all, if the Treaty of Lisbon comes into force, which is to be expected in the short term, these proposals will have to be made into a single proposal and resubmitted, since the pillar structure will be eliminated.
We should not forget that we are discussing the security of the area of freedom, security and justice, which should involve all Member States and all the European institutions. Hence, codecision is the right procedure to choose. The European Parliament's role should not be merely accessory, but should rather reflect the influence that it wields when it comes to adopting basic legislative instruments.
I would like to conclude by thanking the shadow rapporteurs for supporting this position for the European Parliament and I invite Vice-President Barrot, who has always shown respect for this Parliament, to resubmit these proposals, introducing not only improvements in terms of the content, but also establishing a proper role for the European Parliament as regards the procedure itself.
Mr President, I will try to respond to the concerns expressed by Mr Coelho in his report.
The evaluation mechanism is a key measure when it comes to preserving the integrity of the Schengen area and to maintaining mutual confidence between the Member States. That is why the Commission is proposing that the experts from the Member States be fully involved in planning the visits, the in situ visits, and in drafting the evaluation and follow-up reports.
The Commission is, of course, convinced that Parliament should be involved in the Schengen evaluation, which is not the case at present. The citizens must have access to the results of these evaluations. That is why the Commission has offered to submit annual reports to Parliament indicating the conclusions reached following each evaluation and the progress of the corrective measures.
So that is the first response. It is true that Mr Coelho raised the issue of codecision for Parliament. The treaties currently in force do not permit this. However, although there is no codecision as yet, the proposals do communitise the current mechanism. Through these proposals, the mechanism can be made more effective with regard to planning, the in situ visits and the follow-up given to the evaluations.
Moreover, the role of the Commission, as guardian of the treaties, will be enhanced. However, Mr Coelho, this enhanced role is being challenged strongly by the Council. Therefore, under the treaties in force, two parallel proposals were required, since the Schengen acquis covers both the first and the third pillars.
The Commission considered that Article 66 of the EC Treaty, which provides for consultation of the European Parliament, was the correct legal basis for the proposal of the first pillar. This legal basis was chosen as the correct one for the current Schengen evaluation mechanism when the Schengen acquis was integrated into the European Union framework by the 'breakdown' decision taken in 1999.
Articles 30 and 31 of the treaty were the ones chosen as a legal basis for the proposal of the third pillar. That is why we had to refer to two different articles for the evaluation of the first pillar and for that of the third pillar.
The Commission, on the basis of the treaties in force and of the legal debates that derive from them, must stand by its proposals. It must be said, Mr Coelho, that, given the difficult negotiations at the Council regarding the enhanced role of the Commission, it is conceivable that they will not be concluded in the short term. We can hope, above all today, that this Treaty of Lisbon will be ratified, and then the matter will be reopened and the Commission will decide, when the time comes, what it considers to be the most appropriate legal basis for the proposed mechanism by involving the European Parliament as fully as possible.
Obviously, when that time comes, the Commission will be able to submit amended or new proposals depending on the situation. As you know, I myself am generally very much in favour of this provision, which will enable your Parliament to act as a colegislator in most of the issues relating to justice, freedom and security. Clearly, I can only be in favour of a much more active role for Parliament. However, as things stand, I do not think that we could have done anything other than to propose this amendment on the current legal bases. Nevertheless, as I told you, the discussions at the Council are not easy; this is not because we did not want to involve the Member States, but because the Commission, in its role as guardian of the treaties, feels that it, too, is responsible for managing this entire evaluation mechanism, with the involvement of the Member States and, of course, Parliament.
The creation of the Schengen zone was undoubtedly a huge step forward for several European Union countries. It brought along with it the concept of full liberty of movement for our citizens in a more realistic manner, and it could even be said that when a citizen travels within the Schengen area, he or she might almost feel as though they are travelling within their own country. However we are all aware that for an ambitious project such as this to succeed as it did, a substantial amount of hard work was put into it, and considerable sacrifice was made. Above all, when we chose to open our doors to each other, we had to place our trust in each other on an issue as delicate as this one, that is, the protection of our external borders. When it comes to external borders, trust is placed in a country and trust is gained in return.
Therefore, when it comes to these reports, I agree with my colleague Carlos Coelho, in that they are meant to enhance the evaluation mechanism within the Schengen Area project; a project which is of great importance, and which is built upon mutual trust. Yet we also maintain that this evaluation needs to be carried out in an efficient and transparent manner. Moreover, it must involve Parliament, which must be allowed to exercise its full powers, especially now that we are, or potentially are, a few weeks away from the coming into force of the Lisbon Treaty. I am certain, therefore, that the Commission will understand when we say that, considering that the Lisbon Treaty is close at hand, we expect proposals such as this one to fully respect all the powers that the European Parliament will wield under this Treaty.
on behalf of the S&D Group. - (RO) The creation of an evaluation and monitoring mechanism to verify the application of the Schengen acquis is an important measure which will put into practice the decisions concerning the area of freedom, security and justice, especially the provisions of the Hague Programme. The draft proposals submitted for debate today are a variation of an evaluation mechanism. They include provisions specific to the targeted area, along with an adequate control methodology.
However, a closer analysis highlights that certain principles of interinstitutional cooperation are being ignored, both at European Union level and between EU Member States. From this point of view, the proposal submitted includes provisions restricting cooperation between Member States with regard to evaluating the results from the application of the Schengen Agreement. At the same time, it increases unacceptably the role of the Commission in this process, while the European Parliament is kept outside the entire evaluation mechanism.
Furthermore, the wording of some articles in the regulation leaves scope for different interpretations of the relationship between the Commission, Parliament and Council with regard to their access to information about the application of the Schengen acquis.
Therefore, Article 14, aimed at sensitive information, emphasises that 'the reports drawn up following on-site visits shall be classified as restricted. The Commission, after consulting the Member State concerned, shall decide which part of the report can be made public.'
I also wish to mention in connection with these provisions that Article 16, which refers to the report submitted to the European Parliament and Council, does not imply that the annual report on the evaluations carried out will contain restricted information as well. We could therefore deduce that it is up to the Commission to assess which information will be included in the annual report and which not. This fact assigns the Commission functions which, in my view, are not justified.
The Treaty of Lisbon will soon come into force and from then on, codecision will become the normal legislative procedure, which also covers the area of freedom, security and justice. The legislative proposals which we are debating at the moment contain provisions which conflict with the principles included in the Treaty. Consequently, these drafts, if they are approved now, will need to be reviewed at the time when the Treaty of Lisbon comes into force.
Fellow Members, freedom, security and justice are areas of paramount importance to Europe's citizens whose interests are represented directly by the European legislative. Restricting the role of an institution like the European Parliament is wrong. I wish to conclude by supporting the proposal made by Mr Coelho, that this draft, in its current form, needs to be rejected and returned to the Commission. I propose to you that we support the draft resolution.
on behalf of the ALDE Group. - Mr President, our colleague, Mr Coelho, has yet again justified his middle name: Carlos 'Schengen' Coelho. He is our resident expert on the Committee on Civil Liberties, Justice and Home Affairs, and we are very grateful for his work and his expertise. He has done very good forensic reports on these proposals and they highlight what an awful muddle the European Union is in regarding monitoring and evaluation.
It certainly makes no sense to me that fitness to join the Schengen zone should lie exclusively in the hands of the Member States in any case, irrespective of any arcane split between pre- and post-Schengen accession. We are told in the Commission proposal for the regulation that 'as evaluation before putting into effect is fundamental for Member States in order to gain mutual trust, it seems reasonable for this to remain the responsibility of Member States'. But we do not leave it to Member States to evaluate the Balkan countries, for which this evening the Committee on Civil Liberties, Justice and Home Affairs will vote on their fitness for visa waiver, for visa-free travel - it is the Commission which does the assessment and evaluation, so there is no consistency at all in saying that it should be in the hands of the Member States to judge other states.
To be honest, I do not grasp this peculiar split between evaluation of 'putting into effect' measures necessary to join Schengen which, according to the Commission, has to remain intergovernmental, and checking the 'implementation' of the Schengen acquis. Certainly, it appears that the Member States do not do a very good job because we learn from the proposal for a decision that 'in recent years, Member States have not seen the need to carry out evaluations on the spot concerning judicial cooperation in criminal matters and drugs. Data protection has also not always been subject to on-site evaluations.' I think there are many people not only in this House but beyond who would think that issues to do with criminal cooperation, drugs, tackling drug smuggling and protection of privacy are rather important matters to have on-the-spot inspections about. So I entirely support the conclusions of Carlos Coelho that we need to bring all this together, to have a consolidation of the procedures by which this evaluation is done, to consolidate the task between the first and the third pillar - and I hope that soon the phrase 'third pillar' will be consigned to history and I never have to say it again - to have one simple, effective, efficient and transparent evaluation and to ensure that the transparency includes accountability to the European Parliament.
It is most strange that at this juncture, on the eve of what I am now convinced will be the ratification of the Lisbon Treaty - and I did my bit in the UK House of Lords last year, by the way - the Commission should put forward this extremely muddled and senseless set of proposals. I support the rejection and I request the Commission to come back with a better proposal that takes account of the Lisbon Treaty, takes account of codecision, takes account of simplicity and effectiveness in monitoring and is consistent with the Commission's and Parliament's responsibilities in other areas.
It begs the whole question of the way peer review is done in this European Union of the 27 Member States. As I say, that bears looking at, including in the human rights area, because we do not seem to have any clear principles and structures and simply adopt different things in different areas. Much as I love the Member States, I am afraid they often adopt a practice of 'I'll scratch your back and you scratch mine', which means they do not criticise each other, so actually they are not good people to evaluate each other. The Commission, when it works at its best, is the one to do it.
As I have a few seconds left, I would like to challenge Mr Bradbourn from the ECR Group on an issue of free movement. He called for a global ban on so-called 'naked body scanners'. It would have helped if he had been at the vote last year when his colleagues opposed a ban on the use of these body scanners without a fundamental review of human rights. His colleagues voted against that ban. Mr Bradbourn was not even present at the vote, so it is a bit rich for him to go on about it now.
on behalf of the Verts/ALE Group. - Mr President, I also want to thank our colleague, Carlos Coelho, for his report. We do indeed need a simple and effective, transparent mechanism for the Schengen evaluation.
I agree that the Commission should play a more active role in the evaluation mechanism which Mr Barrot just talked about. Nevertheless, we parliamentarians have a number of concerns. You know that our Green Group has a very strong position concerning personal data protection. The Commission forgot to mention outsourcing when speaking about the security of consular premises. It has also forgotten about IT security provisions for these.
Besides the annual evaluation programme, Article 7 of the regulation must take into account not only the risk analysis provided by FRONTEX but also the audits and inspections conducted by Member States themselves. Therefore, we demand that data protection concerns be taken into account.
When speaking about the codecision procedure and the proposal of Mr Coelho, our group, the Green/EFA Group, fully supports his position. I shall not remind you about the role of the European Parliament as an elected institution. We have heard already that, under the Lisbon Treaty, the codecision procedure will be the only option. We fully support the rapporteur and we also support his proposal.
The Schengen Area is 20 years old - or nearly 20 years old - and it has been evaluated for 10 years, first by a standing committee, and then by the Evaluation Group. It is, therefore, high time that we improved the evaluation procedures and responded to concerns about the Schengen area.
It is a shame that the Commission, on approaching this anniversary, has failed to do enough work or make much progress in creating a more effective and comprehensive evaluation mechanism which would be able to respond not only to the concerns raised in the early years of the Schengen area, such as efficiency and cohesion among Member States and a certain equivalence of procedures, but also concerns about transparency, control by citizens (democratic control) and, finally, concerns about respect for human rights, which are extremely dear to this House. There are well-founded concerns that greater efficiency has been achieved at the cost of citizens' rights, and it is high time that we bridged this gap.
I would also like to talk briefly about codecision. The European Commission and all the others that defended the Treaty of Lisbon, extolling its democratic virtues, are now facing the test of whether they can make good their promises and allow more parliamentary and democratic control over the Schengen evaluation processes. I cannot, however, support the conclusions of the rapporteur, our fellow Member, Carlos Coelho. I believe that he does European democracy good service in exhorting the Commission to rework its proposals and deliver something that is simpler, more effective, more transparent, more respectful of human rights, and which provides greater parliamentary and democratic control.
on behalf of the EFD Group. - Mr President, it is not very often that I find myself agreeing with something said by the Committee on Civil Liberties, Justice and Home Affairs. They are saying that these proposals on the evaluation mechanisms and on the Schengen acquis are pointless because, after the Lisbon Treaty is fully ratified, they will be changed anyway.
After the Lisbon Treaty comes into force, the first and third of the so-called three pillars of different policy areas will be consolidated into one. The implementation of Lisbon will no doubt see attempts to use it as a tool to apply the Schengen acquis across all the Member States, including those currently exempted, which includes the United Kingdom.
You will notice that I said 'when the Lisbon Treaty is implemented' and not 'if'. It seems that the one Head of State holding out against it, the valiant President Václav Klaus of the Czech Republic, will be browbeaten into giving his consent shortly. Britain's own traitorous Labour Government has reneged on its promise to give the British people a referendum on Lisbon and the one person who could hold out the hope of a referendum, David Cameron, does not have the courage, principle or inclination to do so.
The UK has a completely uncontrolled, unlimited and chaotic immigration and asylum system. As a Member State of the European Union, we no longer control our own borders and under Lisbon, the tidal wave of immigration that we have experienced will become a tsunami. So this report will make no difference whatsoever to anything and the comments made by the committee and the Parliament will be ignored by the Commission.
I have heard the words 'freedom, liberty and justice' bandied around in this debate. What freedom is there when the citizens are not consulted on their new constitution under the Lisbon Treaty because they would reject it? What liberty is there in laws made by undemocratic institutions that cannot be removed by the voter? What justice is there when, under the European arrest warrants, national courts have been stripped of their powers to protect their own citizens from unjust arrest and imprisonment? This Union is an Orwellian creation where words mean the opposite of what is said.
(DE) Mr President, we need a democratic revolution. You just heard what the previous speaker said; we often see that when you go too far too fast, you achieve the opposite of what you were actually trying to achieve.
The motto of this group is that if the European Union develops too fast, it will result in precisely what it does not want, namely new nationalism. That is what we are seeing at the moment in my country. I come from what has become a divided country; in the west, in Voralberg and a bit beyond, we are happy about the open borders, while in the east, you can see that we have gone too far too fast with Schengen. What we are getting in return is new revanchism and nationalism in my country and elsewhere.
We must not hide behind technical debates. We need to face up to these challenges. Of course, this must necessarily mean that the European Parliament is granted codecision rights and that you, Commissioner, must wait until we have this codecision or it is at least granted to us by default.
(ES) Mr President, I congratulate and support Carlos Coelho, and I would like to point out that this report was adopted unanimously in the Committee on Civil Liberties, Justice and Home Affairs.
The Council's proposal has a bearing on the second part of the mandate given to the Schengen Evaluation Working Group, which is to confirm that the acquis communautaire is being correctly applied following the lifting of internal border controls.
The aim of this mandate is to make the Schengen evaluation mechanism more efficient.
Evaluation of the correct application of the Schengen acquis has a legal basis in third pillar elements, while other aspects of the acquis have their legal basis in first pillar instruments.
In my view, the proposed legal basis is correct, but it does not seem to be very consistent with the more than significant entry into force of the Lisbon Treaty, when the functions and powers currently shared between the two pillars will be consolidated.
The proposal scarcely contains any new elements that differentiate it from the evaluation mechanism that is currently in force, and Carlos has mentioned them ex novo. However, it introduces a change that is obviously significant, as the document that is before us would mean transferring the functions currently carried out by the Council to the Commission.
This transfer of powers means de facto that Parliament and the Member States themselves are sidelined in the evaluation process, despite the fact that they are the ones with power over the security of their external borders.
Parliament, which represents European citizens, plays an essential, leading role in security matters. Our task is important, and this is recognised in the Treaty of Lisbon.
Consequently, Mr President, what we want is to wait three months, because if we wait three months, there will be no need to reopen the case.
Mr President, another question: I have just seen the Vice-President putting on a pullover, and it is freezing cold here. I must excuse myself because I have to leave, but I am not leaving because I do not want to follow the debate, but because I am starting to get bronchitis, which is no good at all, so I would be grateful if you could do something about it Mr President.
(SK) Perhaps it is cold here also because the Commission takes very little account of our Parliament and the opinions of our Parliament. Perhaps our relations will become warmer in the future. I believe that this situation and this discussion are not very pleasant for the Commissioner, for it seems we all share the same opinion, or at least a majority of us share it. All the same, I would like to thank the rapporteur for his report.
The creation of the Schengen area really did bring freedom of movement for our citizens within the Schengen area and, in my opinion, was one of the greatest successes in European history. Much remains to be done, however. The ending of internal border controls requires complete security and also trust between the various parties in relation to their ability to carry out the necessary measures. The creation of a monitoring and evaluation mechanism is therefore very important if we are to win the support of Member State citizens. This agenda is very often exploited by right-wing extremists, who spread claims that the Schengen area actually allows various criminals to penetrate into the countries that are inside the area, and the citizens of our states quite justifiably ask us how we intend to prevent this happening in the future.
Reinforcing the principle of interinstitutional coordination is also a very important point which the Commission rather suppresses in its proposal, which is clearly detrimental because, as a number of previous speakers have already said, we all believe that the Lisbon Treaty will soon enter into force and therefore it would be good if this context could be incorporated.
We also see no reason why the European Parliament should not receive in the annual report all of the relevant information - unfortunately, the Commission has failed to incorporate this principle of democracy into its opinion. Therefore, like the rapporteur, my preference is for the draft to be returned to the Commission and for us to insist that a joint decision-making process be incorporated into it and that the entire principle be simplified and the entire process made more transparent.
(SV) Mr President, like Mr Coelho and many other fellow Members, I would like to emphasise that the creation of the Schengen area during the 1980s and 1990s was one of the most important reforms of our time. Jean Monnet, one of the EU's most important figures, is purported to have said that the goal of a European Union is not to bring nations together, but to bring people together.
Over the centuries, people's movement has been severely curtailed in Europe. Suspicion of our fellow men has dominated relations between the countries of Europe. Trust between the countries has, at times, been decidedly lacking. Mistrust, rather than trust, has typified relations. Fortunately, this is in the past and we are now seeing new possibilities for Europe. Most of us here in the European Parliament have, for a long time, had the opportunity to avail ourselves of the freedoms that the Schengen area provides. It is easy to forget the unique level of trust between the States that formed the basis of its creation. It is easy to forget the arduous road to get to that point. However, free movement is a prerequisite for people to be able to meet across national boundaries.
Mr President, as Mr Coelho so rightly said, it is, of course, important for there to be an effective and transparent evaluation mechanism for the Schengen acquis so that the area remains, and develops into, an area defined by free movement. However, the basis of Schengen is trust between the States involved in the cooperation, not the mechanism itself. It is important for this mechanism to be both effective and transparent and I therefore see a problem with the Commission's proposal. The problem is that the Council's current role is transferred to the Commission and that the scope for cooperation is severely reduced. However, my most serious objection is that we, the popularly elected representatives in the European Parliament, are excluded from the process.
We are talking about something as technical as an evaluation mechanism, but we must not forget that this concerns the basic foundation of European cooperation: freedom, security and justice. It is therefore important for us all to be involved in taking new decisions in this area. I would therefore urge the Commission to take note of the criticism expressed here in this Chamber. I urge the Commission to come up with a new and better proposal as quickly as possible. The substance of a new proposal must be that any amendments to the evaluation mechanism must be the subject of codecision between the Commission, the Member States and, in particular, the popularly elected representatives in the European Parliament.
(EL) Mr President, the Commission proposal aims to strengthen the role of the Schengen Evaluation Working Group by making this mechanism more efficient and transparent so as to safeguard the effective and consistent application of the Schengen acquis. However, it is curious that, free movement within the European Union notwithstanding, it is, at the same time, pushing for the establishment of a system which is far from meeting all the procedures for respecting human rights. The difficulty we have in evaluating the application of the Schengen acquis lies precisely in the difficulty we have in accepting that it makes provision for the exchange of sensitive information, the 'personal files' and repressive mechanisms which have been created with the excuse of the protection of, and free movement in, the European area.
The Commission is right to worry. Abolishing controls on the internal borders depends on adequate compensatory measures in terms of strengthening controls on the external borders and cooperation between the police, customs and courts. It has also meant, and it still means, a constant exchange of information and the use of biometric visas for entry into the European Union. We consider that any evaluation must take account of the advisability of all the relevant measures taken and should not just verify their application. Under no circumstances shall we agree to a proposal which, if approved, will give greater legitimacy to what are mainly repressive measures via mechanisms for their evaluation.
Mr President, I always thought being an MEP was a waste of time, but this really takes the biscuit here this evening. We are here talking about something that does not really matter, because the Lisbon Treaty - which you know you have bullied your way through - is going to come into force within the next month or so and we are going to have to debate this again. So here we are, wasting our time, thank you very, very much.
Let us take a critical look at the Schengen Agreement and what that has actually meant for Europe: it has allowed criminals, people traffickers and drug dealers to travel across thousands of miles unaided; it has allowed camps such as Sangatte and the Jungle to develop on the other side of the English Channel, with people living in deplorable conditions. I hope you are proud of yourself.
You would be aware of the 1951 Convention on Refugees that says that a refugee should claim asylum in the first safe country - but you disregard that. You disregard international law and you purport to be a responsible legal personality, as Lisbon would make you. Come on, pull the other one: this place is a joke! The people of the United Kingdom want to control its own borders; it has had enough of being ruled by you. I leave you with this warning: the British people are a just, tolerant and trusting people, but when you push us too far, we fight back. And when we fight back, we win.
(NL) Madam President, a more efficient evaluation mechanism for the application of the 'Schengen acquis' is certainly needed, but I have the impression that we are busy discussing the sex of angels here while the EU's external borders are full of holes. This certainly has more to do with the lack of political will to monitor external borders effectively on the part of the governments of most Member States and the EU itself than it does with the lack of efficient evaluation mechanisms.
We all know that there are some Member States who are unable or unwilling to protect their EU external borders against illegal immigration. We all know that there are some governments who are undermining the whole Schengen system through the mass regularisation of illegal aliens. I would cite the examples of the Zapatero Government in Spain and also the governments of Italy, the Netherlands and, last but not least, Belgium. The Belgian Government is currently preparing to regularise new illegal immigrants on a massive scale and is thereby putting the whole system at risk, since the illegal immigrants thus regularised are able to settle wherever they wish in the European Union.
(CS) Ladies and gentlemen, the modernisation of the Schengen Information System is becoming a nightmare. With the further expansion of the EU, there is a growing risk of terrorism and organised crime and higher levels of security must therefore be a priority. It is reprehensible that the changeover to the new database is again being delayed. The system contains data on missing persons, stolen goods and judicial proceedings. The current system has been in operation since 1995 and was developed for up to 18 countries. I applaud the flexibility of the Commission, which has made the Schengen expansion possible, despite the delays with SIS II. The incorporation of the nine new Member States was possible only under exceptional conditions, of course.
The second version of the system is delayed at least until 2011. It is supposed to bring improvements in administration, flexibility, security and data storage capacities, as well as providing other new functionalities. It will enable other states to join, including a link to Great Britain and Ireland. The FRONTEX agency must also have all the powers it needs for combating illegal immigration effectively. Nevertheless, I have reservations over the communitarisation of the Schengen Working Group, because I am concerned that it will lead to Member States abandoning their responsibility to provide controls. On the other hand, I would like to draw your attention to the experience of Czech citizens, as I know of cases where German and Austrian police officers have harassed Czech drivers without reason.
I regret that President Klaus is nonsensically delaying ratification of the Lisbon Treaty, but it is clear that soon after that happens, the Commission will have to submit the legislation again, this time under the codecision procedure of the European Parliament. I am therefore now in favour of rejecting the submitted texts, as proposed by Mr Coelho, and I congratulate him on a fine report.
(PL) Madam President, the word 'Schengen' has been heard over and over again in this Chamber. Most of us agree that Schengen has been a great success, and that for the people of the new countries, the new Member States of the European Union, this means the significant success of integration. However, at the same time, Schengen is an enormous obligation, and it is the new countries which have taken it on - the Baltic states, Poland, Slovakia, Romania and Bulgaria. Responsibility for the eastern land border of the European Union rests on the new Member States, and they are meeting this obligation extremely well.
However, I would like to talk about something which has not been mentioned in this Chamber. What is for us a matter of admiration and pride - I mean Schengen and freedom of movement - is a nightmare and a source of huge problems for all those who are covered by the visa policy and the need to obtain what are called 'Schengen visas'. I am talking about the residents of Ukraine, Moldova and other countries to the east, who want to come to the European Union. Schengen visas have been introduced, but they cost a great deal. For these visas, people in those countries have to pay roughly as much as they earn per month. They are subjected to a humiliating procedure for obtaining these visas, and they have to stand in gigantic queues. This, too, is Schengen. For them, Schengen means humiliation, a wall and a problem.
In order to establish a system to evaluate the function of Schengen policy, I would like at least to mention matters related to visa policy. I would like to evaluate this. Perhaps there was some kind of justification for this, but we do not know how long this policy will be in force, and I would like to evaluate how we introduced such instruments, which separate us from many people who quite naturally want to come to our area, to the Schengen area. Although this is not the subject of the report, I wanted to say these words here during today's debate.
(DE) Madam President, as you know, there are now 28 countries, including 25 EU Member States, which have done away with passenger traffic controls at common borders. This degree of freedom of movement obviously depends on broad-based trust between the states concerned.
It is absolutely necessary for the free movement of passenger traffic to be sustainably regulated by effective flanking measures. Of central importance in this context is efficient supervision and control of the external borders, which - as we know - are to be carried out to a uniform standard through the Schengen Information System and by introducing harmonised entry requirements for third country nationals. However, we are still miles away from that. Compliance with accompanying mechanisms is therefore an essential factor for the security of EU citizens.
My country, Austria, is particularly affected, due to its geographical proximity to the eastern European states. You only need think in this context of the latest incidents during the confiscation of a refrigerated lorry in Austria, which was found to contain 64 illegal Kurdish immigrants being smuggled from Turkey, via Hungary and Austria, to Germany. This case shows how important it is to be able to rely on proper and effective control of external borders and how rare that is the case.
In internal affairs, we also have to battle with increasing crime in numerous regions of Europe which, increasingly often, stems from organised, cross-border gangs. This being so, I believe that we should carefully consider temporarily re-introducing controls at internal borders. As you know, this proved to be very effective during the 2008 UEFA Championship.
As the introduction of an evaluation mechanism to monitor the application of the Schengen acquis is a core concern of the Member States and, more to the point, of their citizens, I believe it is very important for the European Parliament, as the representative of the citizens, to be involved in these decisions.
(IT) Madam President, ladies and gentlemen, both proposals fully transfer to the Commission the powers which, until now, have been held by the Council.
With the impending entry into force of the Treaty of Lisbon and the consequent abolition of the pillar-based Community structure, the legal situation will be profoundly different and significantly modified. Therefore, the evaluation mechanism will have to be based on a consistent allocation of the tasks currently shared between the first and the third pillars.
This is why I feel it is essential that the proposal provides for greater involvement of the Member States - I do not believe, Mr Barrot, that the involvement of experts is sufficient - and, above all, true involvement, true participation of the European Parliament within the coordinating group of the mechanism to monitor and verify the proper application of the Schengen acquis. Furthermore, in my opinion, we should determine and better define, by means of more comprehensive, more precise criteria, how to use the migratory pressure parameter, which pinpoints the areas of greatest risk where unannounced visits should take place.
Lastly, the proposals should be treated as a single package and not separately, since they both represent common aspects of the same issue and have the same shortcomings. This is also because, with the entry into force of the Treaty of Lisbon, the applicable procedure will be codecision.
I therefore fully support the position set out by Mr Coelho and the calls on the Commission to withdraw these proposals and submit other, better ones, which take into account what has come out of this debate.
(RO) Membership of the Schengen Area entails complete freedom of movement for citizens of a Member State within this area, thereby totally removing borders between Member States. The security of the Schengen Area depends on how stringently and effectively the controls are imposed by each Member State at their external borders. Given that a two-fold evaluation mechanism is involved in this case, it must be implemented, as we are talking about evaluating and verifying the application of the Schengen Community acquis to ensure that it is implemented in a transparent, effective and consistent manner.
While we should welcome the Commission's proposal for both a decision and regulation, as we feel that this will raise the level of mutual trust between Member States which are part of an area free of any internal borders and provide high uniform standards in the specific application of the Schengen acquis, we believe, however, that it ought to be reviewed taking into account and following the entry into force of the Treaty of Lisbon.
I welcome the fact that in the Commission's proposal, Member States are working with the Commission as part of the coordination group to enable the Commission to implement this evaluation mechanism. I also welcome that some multi-annual programmes are being developed and some national experts are being involved in order to carry out on-site visits, which will facilitate a better exchange of information between Member States in the area of Community acquis. However, after the Treaty of Lisbon comes into force, the area of police and judicial cooperation will become part of the first pillar, the Community legislation pillar.
I also wish to draw attention to the fact that Article 14 of the proposal for a Council decision on introducing an evaluation mechanism to monitor the application of the Schengen acquis stipulates an annual report which the Commission must submit to Parliament and the Council. However, I wish to repeat that the proposal needs to be reassessed to take into account the provisions of the Treaty of Lisbon.
One last point I would like to add is that the suggestion which the Commission has made on the proposal for a Council decision for introducing this evaluation mechanism has significant implications for new Member States as well, as we are discussing in this case a procedure for implementing the Schengen acquis provisions in two stages. Some of them feature in Annex I of the accession treaties, with the others due to come into force after a decision is adopted by the Council regarding certain provisions of the Schengen acquis.
(PL) Madam President, it is good that the discussion we are having today to evaluate the Schengen acquis is taking place at the same time as a larger debate is beginning in the European Union, and also in the European Parliament, on the Stockholm Programme. This is a major project concerning exceptionally important areas of the lives of EU citizens, such as justice, freedom and security. For instance, two elements of the programme, the freedom and security of EU citizens, clearly should be included in the evaluation of the Schengen project.
We must, therefore, ask ourselves what the European Union was set up for and why it is so important for us that this great project succeed. After all, it was not created for the politicians or for international organisations, but for particular states. It was, in fact, set up for the good of its citizens. Therefore, the good of the citizens, their freedom and liberty, but also the highest possible standards of security which should be guaranteed to them, are one of the main elements of the work which the EU institutions should undertake.
It is, therefore, not good that we are discussing the Schengen area on its own without combining this discussion with an evaluation of the EU's migration programme, visa programme and the programme for cooperation with neighbouring countries. For only then can joint discussion and common evaluation of the situation lead to our reaching appropriate conclusions - this is what the involvement of Parliament in making these decisions is for, and I hope this will happen.
I am, therefore, convinced that Schengen has performed well. Despite the fact that it was said initially that the admission of new countries to the Schengen Area would be impossible without the adoption of SIS II, the admission of 10 countries in 2004 showed that it was possible, and that nothing disastrous happened. Now we need only take care to ensure that mechanisms intended to improve and tighten up the functioning of the system be developed as quickly as possible with, of course, the involvement of the European Parliament. This explains my esteem for Carlos Coelho and I fully endorse his report.
Madam President, I would like to add to the calls for this proposal to be withdrawn and for the Commission to submit a new one with a different legal basis.
There is a clear attempt to sideline Parliament on this important issue and Parliament's Legal Service has confirmed that a different legal basis which would have allowed full involvement of Parliament in the process could have been chosen for this proposal.
The Schengen Information System, the Schengen visa, the Schengen Border Code and the Visa Code are all subject to the codecision procedure and, as we move towards ratification of the Lisbon Treaty and a more simplified and united legal structure throughout the European Union, we should be seeing greater involvement of Parliament in these issues, not less. There is none reflected in the current proposal.
We have seen considerable cross-party agreement on these issues at committee stage, and I hope that a strong, clear position of the whole Parliament, together with a proper evaluation of the legal circumstances, will result in a redrafting of the proposal and the presentation of a more appropriate one to replace it.
(FR) Madam President, like many of my fellow Members, I fully support the report by Mr Coelho, who I sincerely thank for the excellent work he has accomplished.
From the outset, the raison d'être, the sine qua non of the lifting of internal border controls was the existence of compensatory measures designed to prevent the much-feared security deficit. These measures form the basis of the mutual confidence that is crucial to good cooperation in the Schengen area. Thus, it is only with an effective and transparent mechanism for evaluating the application of this Schengen acquis that we will be able to ensure that this confidence is maintained and, therefore, that the Member States cooperate at a very high level.
The challenge is therefore huge, and Parliament's role in the creation of this new mechanism must be equal to this challenge. It follows that, if this text is adopted before the entry into force of the Treaty of Lisbon, the mechanism, or at least the elements that come under the first pillar, will have to be adopted by codecision.
Moreover, while conclusions must certainly be drawn from the integration of the Schengen acquis into Community law and into EU law, this does not mean that the management of this evaluation should be entrusted to the Commission alone.
Member States must have a greater involvement in this evaluation mechanism, or else this mutual confidence is in danger of diminishing. The same goes for the domestic security of our Member States. When a Member State does not apply this acquis properly, it is all of the other Member States that suffer the consequences.
Lastly, in terms of effectiveness, it does not seem appropriate to me to provide for two separate mechanisms for the two evaluation stages, which are the check prior to the application of the acquis and the application of the acquis by the Schengen States.
I therefore join with Mr Coelho in calling on the Commission to withdraw this proposal and to present us with a new proposal that takes greater account of the philosophy of the acquis and of the Member States' role in evaluating its application.
Madam President, it is with great regret that I am addressing the House as a Member from a country that has not yet opted into the Schengen Agreement. It is something I would support entry into. It is my hope that the Schengen Evaluation Working Group will finally demonstrate to the Irish State, and indeed our neighbours across the way in Britain, the undoubted benefits of Schengen.
Freedom of movement is a basic right and a pillar of EU citizenship for which we are all striving. Being able to reduce borders and allow the freedom and benefits of travel to EU citizens has been quite remarkable, especially considering European history. The fact that this was done while increasing the ability of our authorities to tackle crime associated with crossing borders has been a major historic achievement and one of the great successes of the EU to date. It was the Schengen Agreement that prompted Ireland to build a full data system of criminal information that will hopefully be linked up to a European system in the coming years. Schengen has worked extremely well and it is visible for all to see.
It is because of this remarkable achievement that it is regrettable that my own country is only taking part in Schengen on a piecemeal basis. While there has been full cooperation between the Irish security authorities and our European counterparts in the whole area of police matters, the full benefits of the EU are not being shared by Irish citizens. The abolition of border controls requires mutual trust between all Member States involved. Unfortunately, the Irish Government's position so far is that it cannot trust its European neighbours in full and it is operating on a minor level when it comes to free movement of people in Europe. I very much regret this. What we really need is an EU-wide visa system to which Schengen and today's debate will hopefully contribute.
Regarding the proposal in front of us, I would ask the Commission to withdraw it. I believe that it gives too much power to the Commission. In real terms, it tries to disregard the European Parliament. It should come back to us with proposals that respect the codecision procedure and, besides this debate, post-Lisbon, there will be a requirement to bring in new proposals anyway.
Madam President, first of all, I would like to congratulate Mr Coelho for the very good work he has done. The establishment of a simple, effective and transparent evaluation mechanism complementing the current Schengen evaluation is a most welcome initiative.
However, there are also several problems in terms of data protection that the rapporteur stressed earlier. Unfortunately, in spite of the improvements needed, in the current procedure we are only consulted. Once the Lisbon Treaty enters into force, Parliament will automatically have codecision powers in matters under the third pillar. Since the security of the Schengen area and its citizens is at stake, all players should be deeply involved in the establishment of these evaluation systems, thereby making it possible to guarantee and consolidate the principle of mutual trust essential to maintaining the Schengen area.
For all these reasons, I support the rapporteur in this initiative requiring the Commission to withdraw the proposals and present new, more complete ones.
(RO) I would like to congratulate Mr Coelho for the fine job he has done and for the determination he has shown in his desire for an evaluation mechanism to verify the application of the Schengen acquis in a simple, efficient and transparent manner.
I regard the introduction of free movement within the territory of the EU and the waiver of internal border controls as among the most important achievements of the European Union. Taking into account border permeability, we need high standards when putting the Schengen acquis into actual practice in order to be able to maintain an increased level of mutual trust between Member States, including in their ability to implement measures accompanying the abolition of controls at internal borders.
We have to improve the evaluation mechanism for monitoring the application of the Schengen acquis. The need to maintain a high level of security and trust requires good cooperation between the governments of Member States and the Commission. Given the relevance of the regulations in this area from the perspective of fundamental rights and freedoms, the European Parliament must insist on the enforcement of the Treaty of Lisbon being a prior condition to any legislative developments involving the enhancement of border security.
Bearing in mind how important this legislative initiative is, it is regrettable that the European Parliament is playing the role of consultant rather than colegislator, as ought to have been the case.
Creating an area of justice, freedom and security is a top priority for the European Union. This is why it is vital for Member States, the Commission and the European Parliament to be equally involved in maintaining and developing it.
Consequently, I give my full support to the rapporteur's suggestion to invite the Commission to submit a new improved proposal to the European Parliament to provide Parliament with the opportunity to assume its role as colegislator.
Madam President, we have survived the cold snap here, in this Chamber.
There is probably a misunderstanding in this debate, in the sense that the aim of the proposal is to communitise this evaluation process. It is true that we have Schengen - I also note that the vast majority of MEPs celebrated this Schengen success, which makes it possible to have freedom of movement and, at the same time, security.
It is true that the Schengen evaluation was on an intergovernmental basis to begin with, and that the Commission was there only in an observer capacity. However, it is true that the Commission, as the guardian of the treaties, must be responsible for the evaluation. There is no question, however, that it will have a monopoly over the evaluation - we must be very clear about that. We will, of course, involve the Member States, and the experts from the Member States will be involved in planning the timetable of the visits, in performing the in situ visits, and in drafting the evaluation report.
It is quite clear that the misgivings that we sense within the Member States are also due to a misunderstanding. Since we want mutual confidence between the Member States, there is no question of our not involving them closely in the evaluation of the measures taken to apply Schengen and the Schengen acquis.
I now come to Parliament. There is a misunderstanding here too. Our aim is not to exclude Parliament, as I heard someone say. Our aim, as things stand, is simply to see how Parliament's involvement can already be increased, with regular reports. However, this does not, in any way, preclude the possibility of our giving Parliament a greater role in this communitised mechanism, once the Treaty of Lisbon has been ratified. I am somewhat insistent because we know that the European general interest can prevail when this method is used, even if, at times, a Member State may drag its heels a little when it comes to defending this European general interest.
Thus, there are some misunderstandings that I would like to try to clear up.
Furthermore, I would also like to say that the proposals bring a certain added value when compared with the current mechanism. The evaluations will be far more frequent and will be clearer. Visits will be planned in situ, on the basis of risk assessments; there will be unannounced visits and a high level of expertise throughout the evaluation exercise, and the number of experts taking part will make the visits effective.
The assessment of the follow-up to the recommendations made at the end of the in situ evaluations will be improved.
Those are my thoughts, Madam President, ladies and gentlemen. I fully understand your impatience to see Parliament's involvement increased when the Treaty of Lisbon is ratified. There is no doubt that Parliament must play a major role in this Community method, but we have made this proposal for communitisation purposes, it being understood that this subsequently leaves the way very clear for the European Parliament to become involved.
I have listened carefully to all of the speeches and I have certainly noted Parliament's virtually unanimous position. However, I do believe that all of this is based on a misunderstanding, which can be cleared up.
I would like to make three final points. Firstly, I would like to thank the Members who supported my report and made statements to this effect during this debate, and Vice-President Barrot for his statement encouraging the involvement of the European Parliament as a colegislator, making the very most of the possibilities that arise from the Treaty of Lisbon. This was no surprise to me. I know Commissioner Barrot has held this position for a long time, but it is good that he, as Vice-President of the Commission, has made this formal statement to us.
As a second point, I would like to recall something that Commissioner Barrot said when he mentioned that the negotiations with the Council were difficult. We are also aware of this, and we realise that it would be difficult for things to be any other way when dealing with this matter. For this reason, we also hoped that the Commission would see Parliament as a partner with powers of codecision, because in terms of their approach to Europe, the Commission and Parliament alike are positively identified with the idea that decision making cannot continue to be purely intergovernmental.
Thirdly, I would like to underline two things that I believe have come out of this debate. In the first place, there can be no breach in consistency. There cannot be two evaluation systems; there must be one alone, whether for the new Schengen members or for the established ones. Moreover, the principle of mutual confidence must not be undermined. All parties must be involved. Both the Member States and the European institutions must be involved in the process of evaluation. The European institutions do not just include the Commission or the Council alone; they also include this Parliament, and that is why we are asking for codecision.
The joint debate is closed.
The vote will take place tomorrow.
Written statements (Rule 149)
It is vital that there should be a simple, effective, efficient and transparent evaluation mechanism that will enable the Schengen area to be preserved as an area of free movement whilst, at the same time, it is indispensable to adapt the intergovernmental framework for the Schengen evaluation to the EU framework. The European Parliament's Legal Service carried out a study and determined that the codecision procedure should have been chosen over the consultation procedure to debate this proposal. The Treaty of Lisbon will soon enter into force and according to it, the European Parliament will have greater powers in the area of freedom, justice and security, into which this proposal falls. As the security of the Schengen area and its citizens is of vital importance we must choose the codecision procedure.
Schengen cooperation can take many different forms. Very many applications can be picked out and closely scrutinised. I believe that as an MEP, it is worth mentioning, here and now, that one of the basic conditions for the free movement of people is to have a complete Schengen system operating efficiently and built on mutual trust. Border controls, our common visa policy, cross-border police cooperation and data protection issues are only components of this complete system. These are different issues, but all connected by one important factor. Europe's citizens have been given, and are given, every day so much additional freedom, which symbolises for them one of the most obvious successes of the European Union's existence.
As a representative of the electorate in a Member State which joined only a few years ago, I can happily confirm this. If it was not for the proposal made by the Portuguese EU Presidency, the new Member States could not be part of the Schengen system. As it is, the latest (second) generation of the Schengen Information System is still not working to date. It is the responsibility of the Commission and Member States to preserve this freedom, a matter also referred to in two of the questions on the agenda. The European Parliament also shares this responsibility, which is precisely why it cannot but get involved in issues relating to citizens' freedom. Consequently, I emphatically support the rapporteur's efforts and agree with his proposals.
The creation of the Schengen area at the end of the 1980s and the beginning of the 1990s was one of the biggest achievements in European history. The provisions of the Schengen acquis have been part of the European Union framework since the Amsterdam Treaty came into force in 1999. An essential part of the observance of the application of the rules of the Schengen acquis, which form part of European law, is the evaluation mechanism, which should guarantee the transparent, efficient and consistent implementation of the Schengen acquis, and also reflect the changes to the legislative situation which came into being after the integration of the Schengen acquis into the EU framework.
I agree with the rapporteur's view that today, the proposals given in the bill are restricted to the adoption of some of the general suggestions for improvement to the valid Schengen evaluation mechanism which were made recently. The only new idea in the whole bill is the regulation concerning the possibility of making unannounced visits, which is very welcome. I cannot, however, accept the fact that the role currently played by the Council should be given over as a whole to the Commission. This proposal leaves very limited opportunities for collaboration with the Member States, and keeps the European Parliament away from the process. It should not be forgotten that this is an area based on freedom, security and justice, and also that the responsibility for preserving and refining this area does not rest solely with the Commission as guarantor of the supervision of the implementation of the constitutional treaty, but with the Member States, which are continually responsible for the security of their external borders, and also with the European Parliament, which represents the citizens of the European Union.